DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment/Claim Status
Claims 1-18 are currently pending. Claim 1 has been amended; no claims were cancelled; and no new claims were added.
Specification
The new title submitted 2/22/2021 is acknowledged and accepted. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 13-16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge et al (US 2015/0346528 A1-prior art of record, hereafter Ge).
Re claim 1, Ge discloses in FIG. 10 (with references to FIG. 9) a display device, comprising:
a substrate (100; ¶ [0080]);
a first data line (DB in FIG. 9 connected to source S1 2nd metal 130; ¶ [0077]; [0081] and [0086]) and a scan line (GB in FIG. 9 connected to gate G1 1st metal 132; ¶ [0077]; [0080] and [0086]), located on the substrate (100);
a first sub-pixel (pixel circuit 90 comprising transistors TB1/TB2; ¶ [0077] and [0080]), located on the substrate (100), wherein the first sub-pixel comprises a first main-driving element (transistor TB1; ¶ [0077] and [0080]), a first sub-driving element (transistor TB2; ¶ [0077] and [0080]), a first capacitor electrode (TCO  layer 142; ¶ [0085]-[0086]) and a first pixel electrode (TCO layer 146; ¶ [0085]-[0086]), wherein
the first main-driving element (TB1) comprises:
a first main-gate (gate G1 1st metal 132; ¶ [0077]; [0080] and [0086]), electrically connected (¶ [0086]) with the scan line (GB in FIG. 9); a first main-channel layer (semiconductor layer 120; ¶ [0080]), overlapping with (overlaying) the first main-gate (G1); and a first main-source (S1 130; ¶ [0081]) and a first main-drain (D1 130; ¶ [0081]), electrically connected (¶ [0086]) with the first main-channel layer (120), wherein 
the first sub-driving element (TB2) comprises:
a first sub-gate (gate G2 1st metal 132; ¶ [0077]; [0080] and [0086]), electrically connected (for circuit completion in FIG. 9) with the scan line (GB); a first sub-channel layer (semiconductor layer 120; ¶ [0080]), overlapping with (overlaying) the first sub-gate (G2); and a first sub-source (S2 130; ¶ [0081]) and a first sub-drain (D2 130; ¶ [0081]), electrically connected (¶ [0086]) with the first sub-channel layer (120), wherein the first main-drain (D1) and the first sub-source (S2) are substantially connected as one piece (at B1), the first capacitor electrode (142) is electrically connected (via D2) with the first main-drain (D1) and the first sub-source (S2), and the first pixel electrode (146) is electrically connected (via S2) with the first sub-drain (D2);
a passivation layer (dielectric 136; ¶ [0083]), located on the first main-source (S1), the first main-drain (D1), the first sub-source (S2) and the first sub-drain (D2), wherein the first capacitor electrode (142) and the first pixel electrode (146) are located on (above) the passivation layer (136); and
a common electrode (TCO layer 144; ¶ [0085]-[0086]), overlapping with (underlying and overlaying) the first capacitor electrode (142) and the first pixel electrode (146), wherein the common electrode (144) and the first capacitor electrode (142) have a first main capacitor (Cst2; ¶ [0086]) therebetween, the common electrode (144) and the first pixel electrode (146) have a first sub capacitor (Cst1; ¶ [0086]) therebetween, and a material (conductive material) of the first capacitor electrode (142), 

Re claim 2, Ge discloses the display device according to claim 1, wherein a part of the first capacitor electrode (142) is parallel (horizontally and schematically in FIG. 9) to the scan line (GB).

Re claim 3, Ge discloses the display device according to claim 1, wherein the first capacitor electrode (142) and the first pixel electrode (146) are located at one side (right side of G1) of the scan line (GB).

Re claim 13, Ge discloses the display device according to claim 1, wherein the first capacitor electrode (142) and the first pixel electrode (146) belong to different layers (formed on different layers 136 and 140).
Re claim 14, Ge discloses the display device according to claim 13, further comprising: a first dielectric material layer (passivation layer 140; ¶ [0085]), located on (above) the first capacitor electrode (142), and the common electrode (144) being located on (on bottom and sidewalls of) the first dielectric material layer (140); and a second dielectric material layer (passivation layer 138; ¶ [0085]), located on (on bottom and sidewalls of) the common electrode (144), and the first pixel electrode (146) being located on (above) the second dielectric material layer (138).


Re claim 16, Ge discloses the display device according to claim 1, wherein the first capacitor electrode (142) and the first pixel electrode (146) belong to the same layer (142 and 146 both connect at metal layer 130 of TB1/TB2).

Re claim 18, Ge discloses the display device according to claim 1, wherein the first capacitor electrode (142) is electrically connected with the first main-drain (D1) and the first sub-source (S2) through a first through hole (unlabeled opening at D2; ¶ [0084]), and the first pixel electrode (146) is electrically connected with the first sub-drain (D2) through a second through hole (unlabeled opening at D1; ¶ [0084]), wherein the first through hole and the second through hole penetrate the passivation layer (136), and the first through hole and the second through hole are arranged along (parallel to/with) an extension direction (horizontal plane of substrate 100) of the scan line.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of KOIDE (US 2014/0204303 A1-prior art of record, hereafter Koide).
Re claim 4, Ge discloses the display device according to claim 1, wherein the first capacitor electrode (142) and the first pixel electrode are located at the same (right) side of the scan line (GB), but fails to disclose the first capacitor electrode (142) and the first pixel electrode (146) are located at different sides of the scan line.
However,
Koide discloses in FIGS. 4 and 5 a display device comprising: a first main-driving element (transistor comprising channel Ntft1 of semiconductor layer 92; ¶ [0086]) and a 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Ge such that the channel layer of the first main-driving element and the first sub-driving element are located at different sides of a scan line as disclosed by Koide, resulting in the first capacitor electrode (146) being positioned on the horizontal portion of the channel layer on one (upper) side of the scan line and the first pixel electrode (142) being located on a different (lower) side of the scan line in order to reduce the distance between the first driving transistors, allowing for a smaller distance between the signal lines and thus a smaller pixel pitch, leading to a higher definition (Koide; ¶ [0086]).

Re claim 17, Ge discloses the display device according to claim 16, further comprising: a color filter layer (56; ¶ [0041]-[0042]), but fails to disclose a black matrix, located above the substrate (100), wherein the black matrix overlaps with the scan line (GB) and the first capacitor electrode (142) in a direction perpendicular to the substrate.
However, Koide discloses a black matrix (76a in FIG. 3; ¶ [0069] and [0082]), wherein the black matrix (76a) overlaps with (covers) a scan line (24 in FIG. 3; ¶ [0069]) as part of the higher definition devices discussed for claim 4.

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of KIMURA et al (US 2016/0307518 A1-prior art of record, hereafter Kimura).
Re claim 5, Ge discloses the display device according to claim 1, wherein a capacitance value of the first main capacitor is M1 (Cst1 is unspecified), a capacitance value of the first sub capacitor is S1 (Cst2 is unspecified), but fails to discloses 10% of S1 < M1 < 60% of S1.
However,
Kimura discloses in FIGS. 33 and 34 a display device comprising: wherein a capacitance value of a first main capacitor (C103R; ¶ [0330]-[0331]) is M1 (C103R is unspecified), a capacitance value of a first sub capacitor (C105R; ¶ [0330]-[0331]) is S1 (C105R is unspecified).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Ge such that the capacitance value of the first main capacitor (Cst1) is M1, and the capacitance value of the first sub capacitor (Cst2) is S1 to have a ratio wherein 10% of S1 < M1 < 60% of S1 through routine experimentation (MPEP § 2144.05) so that the optimum potential rise in the data voltage writing period, which depends on the capacitance ratio, can be adjusted in the pixel for each color, leading to a display device with high display quality (Kimura; ¶ [0331]).

Re claim 6, Ge discloses the display device according to claim 1, further comprising: a second data line and a third data line, located on the substrate; a second  a second main-driving element and a second sub-driving element, wherein a second main-source of the second main-driving element is electrically connected with the second data line, and a second main-drain of the second main-driving element is electrically connected with a second sub-source of the second sub-driving element; a second capacitor electrode, electrically connecting with the second main-drain and the second sub-source; a second pixel electrode, electrically connected with the second sub-drain, wherein the common electrode and the second capacitor electrode have a second main capacitor therebetween, and the common electrode and the second pixel electrode have a second sub capacitor therebetween, and the third sub-pixel comprises: a third main-driving element and a third sub-driving element, wherein a third main-source of the third main-driving element is electrically connected with the third data line, and a third main-drain of the third main-driving element is electrically connected with a third sub-source of the third sub-driving element; a third capacitor electrode, electrically connected with the third main-drain and the third sub-source; and a third pixel electrode, electrically connected with the third sub-drain, wherein the common electrode and the third capacitor electrode have a third main capacitor therebetween, 
the common electrode and the third pixel electrode have a third sub capacitor therebetween (the above elements are repetitions of the elements of claim 1 and as would be laid out in matrix form as in FIG. 6; ¶ [0077]); a capacitance value of the first main capacitor is M1 (unspecified Cst11), a capacitance value of the second main capacitor is M2 (unspecified Cst12), a capacitance value of the third main 
However, Kimura discloses capacitances M1 (C105R; ¶ [0330]-[0331])/M2 (C105G; ¶ [0330]-[0331])/M3 (C105B; ¶ [0330]-[0331]), where M1 is not equal (due to differences in areas; ¶ [0031]) to M2 nor to M3.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Ge such that the capacitance value of the first main capacitor (Cst11) is M1, the second main capacitor (Cst12) is M2 and the third main capacitor (Cst13) is M3, where M1 is not equal to M2 nor to M3, as disclosed by Kimura, through routine experimentation (MPEP § 2144.05) so that the optimum potential rise in the data voltage writing period, which depends on the capacitance ratio, can be adjusted in the pixel for each color, leading to a display device with high display quality (Kimura; ¶ [0331]).

Re claims 7 and 9, Ge discloses the display device according to claim 6, wherein the first sub-pixel is a red sub-pixel (¶ [0006]), the second sub-pixel is a green sub-pixel (¶ [0006]), the third sub-pixel is a blue sub-pixel (¶ [0006]), a capacitance value of the first sub capacitor is S1 (see claims 1, 5 and 6), a capacitance value of the second sub capacitor is S2 (see claims 5 and 6), and a capacitance value of the third sub capacitor is S3 (see claims 5 and 6), but fails to disclose wherein 12% of S1 < M1 < 50% of S1, 12% of S2 < M2 < 50% of S2, and 10% of S3 < M3 < 40% of S3; and wherein 10% of S1 < M1 < 50% of S1, 12% of S2 < M2 < 60% of S2, and 10% of S3 < M3 < 50% of S3.
103R: C105R; C103G:C105G; C103B:C105B; ¶ [0330]-[0331]) for M1/M2/M3 and S1/S2/S3 which can be optimized through routine experimentation (MPEP § 2144.05), wherein 12% of S1 < M1 < 50% of S1, 12% of S2 < M2 < 50% of S2, and 10% of S3 < M3 < 40% of S3; and wherein 10% of S1 < M1 < 50% of S1, 12% of S2 < M2 < 60% of S2, and 10% of S3 < M3 < 50% of S3, so that the optimum potential rise in the data voltage writing period, which depends on the capacitance ratio, can be adjusted in the pixel for each color, leading to a display device with high display quality (Kimura; ¶ [0331]).

Re claims 8 and 10, Ge discloses the display device according to claims 7 and 9, but fail to disclose wherein M3 is less than M1 and less than M2; and wherein M2 is greater than M1 and greater than M3.
However, as discussed above for claim 6, capacitors M1/M2/M3 (C105R; C105G; and C105B; ¶ [0330]-[0331]) have different values such that the could be formed wherein M3 is less than M1 and less than M2; and wherein M2 is greater than M1 and greater than M3 depending on which pixel color needed more capacitance ratio adjustment, leading to a display device with high display quality (Kimura; ¶ [0331]).

Re claim 11, Ge and Kimura disclose he display device according to claim 6, wherein a capacitance value of the first sub capacitor is S1 (Cst21), a capacitance value of the second sub capacitor is S2 (Cst22), a capacitance value of the third sub capacitor is S3 (Cst23), and S1=S2=S3 (Cst2 of each pixel of Ge are identical and C103R/C103G/C103B of Kimura are identical).
 a gate driving circuit (not shown on left side of FIGS. 6 and 9; ¶ [0053]), electrically connected with the scan line (GB), wherein the first main-driving element (TB1) is closer to the gate driving circuit than the second main-driving element (TB12), and M1 is greater than M2 (see claims 8 and 10).

Response to Arguments
Applicant’s arguments with respect to claim 11 have been considered but are
moot because the new ground of rejection does not rely on the same interpretation of
the reference applied in the prior rejection of record for any teaching or matter
specifically challenged in the argument. For the record, the prior art of record to Ge
used as an anticipatory reference in the rejection of claim 1 has been re-interpreted in
view of the current amendments; and is still deemed proper to anticipate and to reject claim 1 as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/Supervisory Patent Examiner, Art Unit 2892